Citation Nr: 1442603	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  05-18 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Whether the character of discharge for the Veteran's period of service from October 3, 1983 to June 9, 1989 is a bar to VA benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from September 1977 to September 1980 in the Army and from October 3, 1983 to June 9, 1989 in the Marines Corps.
This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2006 administrative decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA), which determined that the character of the Veteran's discharge for the period from October 3, 1983 to June 9, 1989 was a bar to VA benefits.

The Board remanded the instant claim in December 2010 to allow the Veteran's requested RO hearing to be scheduled.  Such a hearing was scheduled for September 2012; however, the Veteran, through his representative, canceled this hearing in September 2012.  His hearing request is therefore deemed to be withdrawn.  38 C.F.R. § 20.704(d) (2013). 

In May 2013, the Board denied the instant claim as well as requests to reopen claims for service connection for mental trauma and sexual dysfunction.  The Board also denied claims for service connection for a lumbar spine disorder, a bilateral knee disorder and arthritis of all joints.  Finally, the Board remanded claims for service connection for an acquired psychiatric disorder, a total disability rating based upon individual unemployability (TDIU) and a nonservice-connected pension to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  

The Board notes that the claims for service connection for an acquired psychiatric disorder, TDIU and a nonservice-connected pension, which had been remanded in May 2013, are not before the Board for adjudication at this time.  While it appears that the AOJ is in the process of conducting the ordered development pertaining to such issues, it does not appear that the ordered development has been completed and such issues have not been recertified to the Board and, therefore, they are not presently before the Board.

The Veteran subsequently appealed this May 2013 denial to the Court of Appeals for Veterans Claims (Court).  In a January 2014 Joint Motion for Partial Remand (JMR) and Order, the Court vacated the Board's May 2013 decision as to the character of the Veteran's discharge from October 3, 1983 to June 9, 1989 only, and remanded this claim to the Board for further adjudication.  The Board's determinations as to the requests to reopen claims for service connection for mental trauma and sexual dysfunction as well as the claims for service connection for a lumbar spine disorder, a bilateral knee disorder and arthritis of all joints, were noted to not be in dispute and that the Veteran had waived his appeal as to those claims.  As such, the Board's determinations on these issues are final.

In April 2014, the Veteran indicated that he intended to submit additional evidence and/or argument in support of his claim and that he waived initial AOJ consideration of such evidence and/or argument.  Such evidence and argument was received in July 2014.  See 38 C.F.R. § 20.1304(c) (2013).  In addition, the Veteran also requested in his April 2014 submission that the Board hold his case for the remainder of the 90-day response period as he may have additional materials to submit; such period has expired.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.  A review of the documents in Virtual VA reveals an Informal Hearing Presentation submitted by the Veteran's representative in August 2014.  The remaining documents contained in Virtual VA consist of various adjudicatory documents and medical records that are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file contains no documents at this time.

In his July 2014 submission, the Veteran argues that service connection for a lumbar spine disorder, a bilateral knee disorder and arthritis of the joints was warranted.  As discussed above, these claims were finally denied in the Board's May 2013 decision.  It is not clear whether the Veteran intends to file a request to reopen such claims.  Therefore, these matters are referred to the AOJ for clarification and appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The evidence of record demonstrates that the Veteran's discharge for the period from October 3, 1983 to June 9, 1989 was a result of felony convictions associated with one completed rape and two attempted rapes that inflicted injuries, and therefore, the period of service was under dishonorable conditions.

3.  The evidence does not demonstrate that the Veteran was insane for VA compensation purposes at the time he committed the rape and the two attempted rapes in May and June 1985.


CONCLUSION OF LAW

The character of the Veteran's discharge from service for the period from October 3, 1983 to June 9, 1989 is a bar to the award of VA benefits, other than health care under Chapter 17, Title 38, U.S.C.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R.        § 2.203 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 
A February 2006 pre-rating letter fully satisfied the duty to notify provisions with regard to the Veteran's character of discharge claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Since the Board has concluded that the preponderance of the evidence is against the claim, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In addition, the Veteran has not alleged prejudice with regard to any notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, service personnel records, Social Security Administration (SSA) records, VA outpatient treatment records, and various private treatment records are in the claims file.  In a May 2004 statement, the Veteran wrote that he received his post-service treatment at the VA facilities in Milwaukee, Des Moines, and Memphis; the Board notes that such records are contained in the claims file.  

Additionally, the Board finds there has been substantial compliance with its December 2010 remand directive.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the RO scheduled the Veteran for a hearing before the Board in September 2012.  Thereafter, the Veteran, through his representative, canceled the scheduled hearing.  Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected. 

II.  Character of Discharge

The Veteran has alleged that he was insane at the time he was discharged from the Marines Corps and that his period of service from this time should be considered honorable for VA purposes.  He further asserts that he was not in a stable mind during his Marines Corps service and that he was therefore unstable and/or insane.

A person seeking VA benefits must first establish that they have attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R.              § 3.1(d).  

A discharge or release from service involving specified offenses, including an offense involving moral turpitude and, generally, a conviction of a felony, is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(d).

VA regulations provide that an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a). 

Components of insanity definitions used in criminal cases do not apply in determining whether an individual was insane at time he committed offenses leading to his discharge.  See Gardner v. Shinseki, 22 Vet. App. 415 (2009).  VA's  General Counsel provided guidance with regard to the phrases 'interferes with the peace of society,' 'become antisocial,' 'accepted standards of the community,' and 'social customs of the community.'  A determination as to the extent to which an individual's behavior must deviate from his or her normal method of behavior for purposes of section 3.354(a) may best be resolved by adjudicative personnel on a case-by-case basis.  VAOPGCPREC 20-97, 62 Fed. Reg. 37955 (1997). 

While the condition of insanity need only exist at the time of the commission of the offense leading to the person's discharge, there still must be competent evidence establishing that the claimant was insane at the time of the offenses in question leading to an "other than honorable" discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).  Such a determination is not warranted when the record does not reflect that a claimant suffered from insanity due to disease or that he did not know or understand the nature or consequences of his acts, or that what he was doing was wrong.  Id.  

The pertinent evidence, in this case, shows that during his second period of active service, the Veteran was convicted of two attempted rapes that inflicted injuries and one completed rape, which occurred in May and June 1985.  He was sentenced to six years of forced labor imprisonment by a civilian Japanese court.  A service Trial Observer's Report summarized the testimony and evidence presented at the criminal trial and indicated that the Veteran had testified on his own behalf.  In his defense, the Veteran stated that his intercourse with the victim was consensual and that he had felt inclined to "mess around" with the other two victims but that he did not intend to rape them.  Neither the Veteran nor his counsel argued that the Veteran was mentally ill, had diminished capacity, or was insane at the time of these incidents.  The Board does note that the Veteran argued that he was not in a "stable state of mind" during his Marines Corps service, and therefore "mentally unstable/insane" in a June 2014 statement.

A June 2003 Naval Discharge Review Board (NDRB) noted that the Veteran had been arrested by Japanese authorities and convicted of three instances of rape or attempted rape.  He was then sentenced to spend six years of forced labor in a Japanese prison.  Based on his criminal conviction by Japanese authorities, he was processed for an administrative discharge and elected to waive the right to have his case heard by an administrative board.  The Veteran had requested that his discharge be upgraded as he had been convicted by a foreign lynch mob and that he had history of being tortured by un-American people.  The discharge authority directed discharge under other than honorable conditions by reason of misconduct and held the discharge in abeyance until he was released from prison.  Following a review of the record, the NDRB determined that the discharge was proper as issued and warranted no change.  The Veteran did not argue that he was mentally ill, that he had diminished capacity, or that he was insane at the time of the incidents in May and June 1985.

In a November 2008 statement, the Veteran wrote that he was insane at the time of his discharge from the Marines Corps and that his current treatment for PTSD establishes this insanity.

Based upon the evidence of record, the Board finds that the Veteran's discharge from the Marines Corps was a result of a felony conviction associated with one completed rape and two attempted rapes and under dishonorable conditions.  The evidence clearly shows that his discharge from the Marines Corps was due to his having been convicted of a felony.  Although the Veteran has generally contested the appropriateness of his discharge, there is no apparent dispute as to the fact that he was convicted of a felony and that this conviction was the reason for his discharge from the Marines Corps.

The Board further finds that the evidence of record in this case does not demonstrate that the Veteran was insane for VA compensation purposes at the time of the acts in May and June 1985 which led to his discharge.   No competent evidence has been provided indicating that the Veteran was insane as defined by the regulatory criteria for VA purposes at that time.  Significantly, the Veteran has alleged being insane at the time of his discharge from the Marines Corps in June 1989, not in May and June 1985, the time he committed the crimes for which he was convicted.

In his June 2014 submission, the Veteran argued that he was not in a "stable state of mind" during his Marines Corps service and that he therefore had been "mentally unstable/insane."  However, the Veteran has not specifically argued, and the evidence of record does not suggest, that he was insane in May and June 1985, the time he committed the crimes for which he was convicted.  Even if the Veteran had psychiatric symptoms at that time, mental illness is not akin to insanity.  Beck v. West, 13 Vet. App. 535 (2000).  The predicate for insane behavior for VA purposes is a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the person is unable to understand the nature, full import, and consequences of his acts such that he is a danger to himself or others.  VAOPGCPREC 20-97.  In effect, he is rendered incapable of managing himself or his affairs, a concept akin to the level of incompetency generally supporting appointment of a guardian.  Id.  There is no competent evidence in the record which suggests that the Veteran was insane at the time he committed the crimes in May and June 1985.  His service treatment records are negative for psychiatric treatment or symptoms during this time and a Trial Observer's Report summarized the testimony and evidence presented at the Veteran's civilian criminal trial, which did not include any argument that the Veteran was mentally ill, had diminished capacity or was insane at the time of the criminal acts.  There is no evidence that the Veteran had disqualifying mental defects sufficient to warrant a medical discharge or suggesting that he was so incapable of managing himself that he should have been appointed a guardian.  The Veteran has otherwise not submitted, or indicated the existence of, competent, medical evidence that he was insane by disease or that he did not know or understand the nature or consequences of his acts, or that what he was doing was wrong.  Therefore, the Board concludes that the Veteran was not insane in May and June 1985, when he committed the crimes for which he was discharged.

Moreover, and to the extent that the Veteran has alleged that his current mental health treatment establishes that he was insane at the time he was discharged from the Marines Corps, the manifestations and/or diagnoses of psychiatric disorder do not equate to insanity under 38 U.S.C.A. § 5303(b) or 38 C.F.R. § 3.12(b).  See Beck, supra.   The Veteran was advised of the definition of insanity in the March 2007 statement of the case.  

In addition, the Veteran has submitted a copy of a Board decision in another matter in which the character of that veteran's discharge was found to be a bar to VA benefits due to a felony conviction.  However, it is well established that prior Board decisions do not constitute binding precedent.  See 38 U.S.C.A. § 7104; 38 C.F.R.   § 20.1303.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board must be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  Id.  The prior Board decision cited by the Veteran determined that a veteran's service was a bar to VA benefits due to a civil conviction of sexual assault of a child under the age of 16.  This prior Board decision does not compel the grant of benefits in the instant case.  

In sum, the Veteran was discharged from the Marines Corps in June 1989 under other than honorable conditions by reason of a felony civil conviction.  Moreover, he has not shown he was insane during the time he committed the offenses in May and June 1985.  As such, the character of his discharge is considered dishonorable for VA purposes.  The Board also notes that the Veteran's application to the Department of the Navy to upgrade his discharge was denied.  It follows that the character of his discharge under other then honorable conditions is a bar to his receipt of VA benefits, and his claim must be denied. 


ORDER

The character of discharge for the Veteran's period of service from October 3, 1983 to June 9, 1989, is a bar to the award of VA benefits; the appeal is denied.



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


